DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 23 August 2021 is acknowledged.  The traversal is on the grounds that cells/batteries include both anode and cathodes and therefore no burden exists.  This is not found persuasive because the instant claims define two separate species which each have specific material requirements, albeit batteries necessarily have both anode and cathode electrodes, a combination of the specific first and second anode materials in combination required by Species A or the specific first and second cathode materials in combination as required by Species B are not obvious variants and are not necessarily present within the same prior art disclosure (as exemplified by the prior art cited below).  Separate searches for these various material and structural combinations would indeed present a burden for examination.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 13-15, 21-25, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Guidi et al. (US Pub 2003/0129485 newly cited).
In regard to claims 1, 10, 11, 13-15, 21-25, and 27-33, Guidi et al. teach a hybrid battery comprising: 
at least one first cathode electrode (a first sandwich electrode including multiple cathode active materials 36, 38, 40, one with higher energy density than the other and one with higher rate, i.e. a high power electrode material) comprising a first active material (such as lithium nickel oxide, lithium cobalt oxide, lithium manganese oxide or combination thereof - paragraphs [0025-0026]); 
at least one second cathode electrode (a second sandwich electrode of the same structure - each comprises a high-energy cathode active material layer and a high-power cathode active material layer disposed on each side of a first current collector 32, 34 i.e. both cathode electrodes are high energy and high power electrodes) comprising a second active material (such as including the same material as the first cathode and a different material with higher or lower energy density); 
at least one first opposite anode electrode 52 positioned between the first electrode and the second electrode (which may be a silicon dominant lithium alloy, paragraph [0019]; see figures 3 and 4, which has a high-energy anode active material layer 76 and a high-power anode active material layer 84 of the same lithium silicon composition disposed on each side of a second current collector 72 in stacked or wound arrangement of electrodes - paragraphs [0030-0043]); 
a separator positioned between the at least one first electrode and the at least one first opposite electrode and between the at least one second electrode and the at least one first opposite electrode (paragraphs [0044]); and an electrolyte (paragraph [0045-0047]). 
While the prior art only describes the material of the separator, the use of multiple separators between adjacent electrodes in a stacked electrode assembly would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention as a separator .

Claims 12, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guidi et al. as applied to claim 10, 23 or 33, and further in view of Oh et al. (US Pub 2014/01065462 newly cited).
	Regarding claims 12, 26 and 34, Giudi et al teach the hybrid battery above which includes lithium metal oxides for the cathode but does not specifically disclose lithium nickel cobalt aluminum oxide or the capacity of the anode relative to the cathode.   However, Oh et al. teach a similar composite cathode for a hybrid battery including a silicon dominant anode and the desirability to use a combination of cathode materials including at least high energy density material such a lithium nickel cobalt aluminum oxide as such enables the increase in energy density provided by silicon based anodes while mitigating the swelling associated with a silicon anode, partly because silicon anode materials have an irreversible capacity loss that occurs during initial charging and discharging due to the formation of a solid electrolyte interface (see paragraphs [0039-0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to use a lithium nickel cobalt aluminum oxide cathode material and to have an increased initial anode capacity relative to the cathode in the hybrid battery of Giudi et al. as such enhances the electrochemical properties as taught by Oh et al. (and to accommodate for the loss of capacity i.e. lithium in the anode due to the formation of the solid electrolyte interface during cycling).  Additionally, the silicon material described by the prior art naturally has a higher capacity for lithium than the cathode materials described by the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723